IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11101



CLYDE W. PARKER,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT, Director; JIM RILEY, Executive Director of
University of Texas Medical Branch Correctional Managed
Health Care; ELVIS HIGHTOWER, Senior Warden; P. JONES,
Medical Administrator; PAUL MILLS, Dr.,

                                          Defendants-Appellees.

                       --------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-401-D

                       --------------------
                           June 1, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that former Texas state prisoner # 781714

Clyde W. Parker’s application for leave to appeal in forma

pauperis (IFP) is DENIED, because the appeal lacks arguable merit

and is therefore frivolous.   See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   Because the appeal is frivolous, IT IS

FURTHER ORDERED that the appeal is DISMISSED.    See 5TH CIR. R.

42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11101
                                - 2 -

     In his 42 U.S.C. § 1983 civil rights action, Parker alleged

that the appellees denied him adequate medical treatment for his

shoulder injuries and for hepatitis C.

     The district court dismissed Parker’s action with prejudice

as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).   Parker

contends that the district court reversibly erred because his

claims are not frivolous.   The lack of arguable merit of Parker’s

contentions is demonstrated by the magistrate judge’s report,

which the district court adopted as its findings and conclusions.

Parker v. Scott, No. 3:99-CV-401-D (N.D. Tex., Aug. 6, 1999)

(unpublished).

     IFP DENIED; APPEAL DISMISSED.